Plaintiff and defendants entered into a contract for the purchase and sale of a parcel of real property owned by defendant Maleca Co. Inc., and the restaurant, bar and grill conducted on the premises and owned by defendant Bayside Station Cafe, Inc. The contract contained a provision that the sale is subject to the approval of the State Liquor Authority and title shall not pass until the sale is approved and a license issued to the purchaser or his assigns. Plaintiff, unable to get a license because of his noncitizenship, sues to recover his down payment. Judgment for plaintiff unanimously affirmed, with costs. *933No opinion. Appeal from decision dismissed, without costs. Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.